Case 1:21-cv-02020-RM-KLM Document 1 Filed 07/26/21 USDC Colorado Page 1 of 25




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No.:

  UMG RECORDINGS, INC., CAPITOL RECORDS, LLC, UNIVERSAL MUSIC CORP.,
  UNIVERSAL MUSIC – MGB NA LLC, UNIVERSAL MUSIC PUBLISHING INC.,
  UNIVERSAL MUSIC PUBLISHING AB, UNIVERSAL MUSIC PUBLISHING LIMITED,
  UNIVERSAL MUSIC PUBLISHING MGB LIMITED, UNIVERSAL MUSIC – Z TUNES
  LLC, UNIVERSAL/MCA MUSIC PUBLISHING PTY. LIMITED, POLYGRAM
  PUBLISHING, INC., SONGS OF UNIVERSAL, INC., WARNER CHAPPELL MUSIC,
  INC., WARNER-TAMERLANE PUBLISHING CORP., W CHAPPELL MUSIC CORP.
  D/B/A WC MUSIC CORP., W.C.M. MUSIC CORP., UNICHAPPELL MUSIC INC.,
  COTILLION MUSIC, INC., INTERSONG U.S.A., INC., SONY MUSIC PUBLISHING
  (US) LLC, EMI APRIL MUSIC INC., EMI BLACKWOOD MUSIC INC., EMI
  CONSORTIUM MUSIC PUBLISHING INC. D/B/A EMI FULL KEEL MUSIC, EMI
  CONSORTIUM SONGS, INC., INDIVIDUALLY AND D/B/A EMI LONGITUDE MUSIC,
  EMI ENTERTAINMENT WORLD INC. D/B/A EMI FORAY MUSIC, EMI FEIST
  CATALOG INC., EMI MILLER CATALOG INC., JOBETE MUSIC CO., INC., STONE
  AGATE MUSIC, AND SCREEN GEMS-EMI MUSIC INC.,

                 Plaintiffs,

         v.

  CHARTER COMMUNICATIONS, INC.

                 Defendant.


                               COMPLAINT AND JURY DEMAND


         UMG Recordings, Inc., Capitol Records, LLC, Universal Music Corp., Universal Music –

  MGB NA LLC, Universal Music Publishing Inc., Universal Music Publishing AB, Universal

  Music Publishing Limited, Universal Music Publishing MGB Limited, Universal Music – Z Tunes

  LLC, Universal/MCA Music Publishing Pty. Limited, PolyGram Publishing, Inc., and Songs of

  Universal, Inc. (collectively, the “Universal Plaintiffs”), Warner Chappell Music, Inc., Warner-

  Tamerlane Publishing Corp., W Chappell Music Corp. d/b/a WC Music Corp., W.C.M. Music

  Corp., Unichappell Music Inc., Cotillion Music, Inc., and Intersong U.S.A., Inc. (collectively, the


                                                  1
Case 1:21-cv-02020-RM-KLM Document 1 Filed 07/26/21 USDC Colorado Page 2 of 25




  “Warner Plaintiffs”); and Plaintiffs Sony Music Publishing (US) LLC, EMI April Music Inc., EMI

  Blackwood Music Inc., EMI Consortium Music Publishing Inc. d/b/a EMI Full Keel Music, EMI

  Consortium Songs, Inc., individually and d/b/a EMI Longitude Music, EMI Entertainment World

  Inc. d/b/a EMI Foray Music, EMI Feist Catalog Inc., EMI Miller Catalog Inc., Jobete Music Co.,

  Inc., Stone Agate Music, and Screen Gems-EMI Music Inc. (collectively, the “Sony Music

  Publishing and EMI Plaintiffs,” and with the Warner Plaintiffs and Universal Plaintiffs, the

  “Plaintiffs”), for their Complaint against defendant Charter Communications, Inc. (“Charter” or

  “Defendant”), allege, on personal knowledge as to matters relating to themselves and on

  information and belief as to all other matters, as set forth below:

                                          INTRODUCTION

           1.      Plaintiffs bring this related action for contributory and vicarious copyright

  infringement against Charter, a company that has knowingly contributed to, and reaped substantial

  profits from, massive copyright infringement committed by thousands of its subscribers. Charter

  has insisted on doing nothing—despite receiving thousands of notices that detailed the illegal

  activity of its subscribers, despite its clear legal obligation to address the widespread, illegal

  downloading of copyrighted works on its Internet services, and despite being sued previously by

  Plaintiffs for similar conduct. This case is related to an ongoing lawsuit captioned Warner Records

  Inc. et al. v. Charter Communications, Inc., Civ. No. 19-cv-874-RBJ-MEH (D. Colo.) (filed Mar.

  23, 2019) (the “2019 Lawsuit”) that is presently pending in this Court between many of the same

  Plaintiffs and Charter.

           2.      Plaintiffs are record companies that produce, manufacture, distribute, sell, and

  license commercial sound recordings, and music publishers that acquire, license, and otherwise

  exploit musical compositions, both in the United States and internationally. Through their




                                                    2
Case 1:21-cv-02020-RM-KLM Document 1 Filed 07/26/21 USDC Colorado Page 3 of 25




  enormous investments of money, time, and exceptional creative efforts, Plaintiffs and their

  respective recording artists and songwriters have developed and marketed some of the world’s

  most famous and popular music. Plaintiffs own and/or control exclusive rights to the copyrights in

  some of the most famous sound recordings performed by classic artists and contemporary

  superstars, as well as the copyrights in large catalogs of iconic musical compositions and modern

  hit songs. Their investments and creative efforts have shaped the musical landscape as we know

  it, both in the United States and around the world.

           3.       Charter is one of the largest Internet service providers (“ISPs”) in the country. It

  markets and sells high-speed Internet services to consumers nationwide. Through the provision of

  those services, Charter contributed to and profited from the pervasive copyright infringement

  committed by its subscribers. Charter’s contribution to its subscribers’ infringement is both willful

  and extensive, and renders Charter equally liable. Indeed, for years, Charter deliberately refused

  to take reasonable measures to curb customers from using its Internet services to infringe on others’

  copyrights, including Plaintiffs’ copyrights—even after Charter became aware of particular

  customers engaging in specific, repeated acts of infringement. Plaintiffs’ representatives (as well

  as others) sent hundreds of thousands of statutory infringement notices to Charter. Those notices

  advised Charter of its subscribers’ blatant and systematic use of Charter’s Internet service to

  illegally download, copy, and distribute Plaintiffs’ copyrighted music through BitTorrent and other

  online file-sharing services. Rather than working with Plaintiffs to curb this massive infringement,

  Charter did nothing, choosing to prioritize its own profits over its legal obligations.

           4.      It is well-established law that a party may not assist someone it knows is engaging

  in copyright infringement. Further, when a party has a direct financial interest in the infringing

  activity, and the right and practical ability to stop or limit it, that party must act. Ignoring and




                                                    3
Case 1:21-cv-02020-RM-KLM Document 1 Filed 07/26/21 USDC Colorado Page 4 of 25




  flouting those basic responsibilities, Charter deliberately turned a blind eye to its subscribers’

  infringement. Charter failed to terminate or otherwise take meaningful action against the accounts

  of repeat infringers of which it was aware. Despite its professed commitment to taking action

  against repeat offenders, Charter routinely thumbed its nose at Plaintiffs by continuing to provide

  service to subscribers it knew to be serially infringing copyrighted sound recordings and musical

  compositions. In reality, Charter operated its service as an attractive tool and safe haven for

  infringement.

           5.      Charter has derived an obvious and direct financial benefit from its customers’

  infringement. The unlimited ability to download and distribute Plaintiffs’ works through Charter’s

  service has served as a draw for Charter to attract, retain, and charge higher fees to subscribers. By

  failing to terminate the accounts of specific recidivist infringers known to Charter, Charter

  obtained a direct financial benefit from its subscribers’ continuing infringing activity. That

  financial benefit included improper revenue that it would not have received had it appropriately

  shut down those accounts. Charter decided not to terminate infringers because it wanted to

  maintain the revenue generated from the subscribers’ accounts.

           6.      Charter has turned a blind eye toward the infringement, despite its knowledge of

  the rampant illegal activity on its service, including specific instances of infringement identified

  in notices. In March and April 2016, Plaintiffs notified Charter of their infringement claims, which

  resulted in Plaintiffs filing the 2019 Lawsuit. In particular, Plaintiffs’ March and April 2016 notice

  of claims to Charter described: (1) the numerous individual infringement notices Charter received,

  identifying specific instances of infringement by specific Charter subscribers (identified by

  Internet Protocol or “IP” address), and (2) Charter’s failure to address the widespread infringement

  occurring on its networks. Plaintiffs requested that Charter comply with the law going forward and




                                                    4
Case 1:21-cv-02020-RM-KLM Document 1 Filed 07/26/21 USDC Colorado Page 5 of 25




  remedy the infringement to date. Charter, however, persisted in contributing to and profiting from

  its subscribers’ infringement of Plaintiffs’ copyrighted works through Charter’s network, even

  after receiving Plaintiffs’ notices of claims in March 2016, and even after Plaintiffs initiated formal

  action in March 2019.

             7.     The infringing activity of Charter’s subscribers that is the subject of Plaintiffs’

  claims, and for which Charter is secondarily liable, occurred after Charter received multiple notices

  of each subscriber’s infringing activity. Specifically, Plaintiffs seek relief for claims that accrued

  from July 26, 2018 to present (the “Claim Period”) for infringement of works by Charter

  subscribers after those particular subscribers were identified to Charter in multiple infringement

  notices.

                                        NATURE OF ACTION

             8.    This is a civil action in which Plaintiffs seek damages for copyright infringement

  under the Copyright Act, 17 U.S.C. § 101, et seq.

             9.    This Court has original subject matter jurisdiction over Plaintiffs’ copyright

  infringement claims pursuant to 28 U.S.C. §§ 1331 and 1338(a).

             10.   This Court has personal jurisdiction over Charter pursuant to Colo. Rev. Stat. § 13-

  1-124. Charter continuously and systematically transacts business in Colorado and maintains

  sizable operations in the state—employing thousands of people, and providing an array of services

  to customers, within the state. In addition to its physical presence in the state, Charter has

  deliberately exploited the Colorado market, establishing significant network management

  operations in this district, selling its services to over 100,000 Colorado customers, and advertising

  its “blazing-fast Internet speeds” to potential subscribers in the state.




                                                     5
Case 1:21-cv-02020-RM-KLM Document 1 Filed 07/26/21 USDC Colorado Page 6 of 25




           11.    Moreover, Charter has engaged in substantial activities purposefully directed at

  Colorado from which Plaintiffs’ claims arise, including providing Internet service to Colorado

  subscribers who used Charter’s network to directly and repeatedly infringe Plaintiffs’ copyrights;

  continuing to provide Internet service to, and failing to suspend or terminate the accounts of,

  Colorado customers, even after receiving multiple notices of their infringing activity; advertising

  its high-speed Internet services in Colorado to serve as a draw for subscribers who sought faster

  download speeds to facilitate their direct and repeated infringements; employing individuals within

  Colorado with responsibility for overseeing its network and subscriber use policies; and/or

  responding or failing to respond to repeated notices of copyright infringement directed to

  infringing subscribers located in the state.

           12.    Much of the misconduct alleged in this Complaint arises directly from Charter’s

  forum-directed activities—specifically, repeated acts of infringement by specific subscribers using

  Charter’s network; Charter’s awareness of those activities; Charter’s receipt of and failure to act

  in response to Plaintiffs’ notices of infringement; and Charter’s failure to take reasonable measures

  to terminate repeat infringers.

           13.    Many of the acts complained of herein occurred in Colorado and in this judicial

  district. For example, a number of repeat infringers who are Charter subscribers reside in and

  infringed Plaintiffs’ rights in Colorado and this judicial district, using Internet service provided by

  Charter in the state.

           14.    Venue is proper in this district under 28 U.S.C. §§ 1391(b) and (c), and 1400(a). A

  substantial part of the acts of infringement, and other events and omissions complained of herein,

  occur or have occurred in this district, and this is a district in which Charter resides or may be

  found.




                                                    6
Case 1:21-cv-02020-RM-KLM Document 1 Filed 07/26/21 USDC Colorado Page 7 of 25




                       PLAINTIFFS AND THEIR COPYRIGHTED MUSIC

             15.   Plaintiffs are the copyright owners of, and/or control exclusive rights with respect

  to, millions of sound recordings (i.e., recorded music) and/or musical compositions (i.e., the songs

  embodied in sound recordings), including by some of the most prolific and well-known recording

  artists and songwriters throughout the world.

             16.   Plaintiff UMG Recordings, Inc. (“UMG”) is a Delaware corporation with its

  principal place of business at 2220 Colorado Avenue, Santa Monica, California 90404.

             17.   Plaintiff Capitol Records, LLC (“Capitol Records”) is a Delaware Limited Liability

  Company with its principal place of business at 1750 N. Vine Street, Los Angeles, California

  90068.

             18.   Plaintiffs UMG and Capitol Records are referred to herein collectively as the

  “Record Company Plaintiffs.”

             19.   The Record Company Plaintiffs are two of the largest record companies in the

  world, engaged in the business of producing, manufacturing, distributing, selling, licensing, and

  otherwise exploiting sound recordings in the United States through various media. They invest

  substantial money, time, effort, and talent in creating, advertising, promoting, selling, and licensing

  unique and valuable sound recordings embodying the performances of their exclusive recording

  artists.

             20.   Plaintiff Warner Chappell Music, Inc. (f/k/a Warner/Chappell Music, Inc.)

  (“Warner Chappell”) is a Delaware corporation with its principal place of business at 777 South

  Santa Fe Avenue, Los Angeles, California 90021.




                                                    7
Case 1:21-cv-02020-RM-KLM Document 1 Filed 07/26/21 USDC Colorado Page 8 of 25




           21.   Plaintiff Warner-Tamerlane Publishing Corp. (“Warner-Tamerlane”) is a

  California corporation with its principal place of business at 777 South Santa Fe Avenue, Los

  Angeles, California 90021.

           22.   Plaintiff W Chappell Music Corp. d/b/a WC Music Corp. (f/k/a WB Music Corp.)

  (“WC Music”) is a California corporation with its principal place of business at 777 South Santa

  Fe Avenue, Los Angeles, California 90021.

           23.   Plaintiff W.C.M. Music Corp. (f/k/a W.B.M. Music Corp.) (“W.C.M.”) is a

  Delaware corporation with its principal place of business at 777 South Santa Fe Avenue, Los

  Angeles, California 90021.

           24.   Plaintiff Unichappell Music Inc. (“Unichappell”) is a Delaware corporation with its

  principal place of business at 777 South Santa Fe Avenue, Los Angeles, California 90021.

           25.   Plaintiff Cotillion Music, Inc. (“Cotillion”) is a Delaware corporation with its

  principal place of business at 777 South Santa Fe Avenue, Los Angeles, California 90021.

           26.   Plaintiff Intersong U.S.A., Inc. (“Intersong”) is a Delaware corporation with its

  principal place of business at 777 South Santa Fe Avenue, Los Angeles, California 90021.

           27.   Plaintiff Sony Music Publishing (US) LLC (“Sony Music Publishing”) is a

  Delaware Limited Liability Company with its principal place of business at 25 Madison Avenue,

  New York, New York 10010

           28.   Plaintiff EMI April Music Inc. (“EMI April”), an affiliate of Sony Music

  Publishing, is a Connecticut corporation with its principal place of business at 25 Madison Avenue,

  New York, New York 10010.




                                                  8
Case 1:21-cv-02020-RM-KLM Document 1 Filed 07/26/21 USDC Colorado Page 9 of 25




           29.   Plaintiff EMI Blackwood Music Inc. (“EMI Blackwood”), an affiliate of Sony

  Music Publishing, is a Connecticut corporation with its principal place of business at 25 Madison

  Avenue, New York, New York 10010.

           30.   Plaintiff EMI Consortium Music Publishing Inc. d/b/a EMI Full Keel Music (“EMI

  Full Keel”), an affiliate of Sony Music Publishing, is a New York corporation with its principal

  place of business at 25 Madison Avenue, New York, New York 10010.

           31.   Plaintiff EMI Consortium Songs, Inc., individually and d/b/a EMI Longitude Music

  (“EMI Longitude”), an affiliate of Sony Music Publishing, is a New York corporation with its

  principal place of business at 25 Madison Avenue, New York, New York 10010.

           32.   EMI Entertainment World Inc. d/b/a EMI Foray Music (“EMI Entertainment”), an

  affiliate of Sony Music Publishing, is a Delaware corporation with its principal place of business

  at 25 Madison Avenue, New York, New York 10010.

           33.   Plaintiff EMI Feist Catalog Inc. (“EMI Feist”), an affiliate of Sony Music

  Publishing, is a New York corporation with its principal place of business at 25 Madison Avenue,

  New York, New York 10010.

           34.   Plaintiff EMI Miller Catalog Inc. (“EMI Miller”), an affiliate of Sony Music

  Publishing, is a New York corporation with its principal place of business at 25 Madison Avenue,

  New York, New York 10010.

           35.   Plaintiff Jobete Music Co., Inc. (“Jobete”), an affiliate of Sony Music Publishing,

  is a Michigan corporation with its principal place of business at 25 Madison Avenue, New York,

  New York 10010.

           36.   Plaintiff Stone Agate Music (“Stone Agate”) is a division of Jobete.




                                                  9
Case 1:21-cv-02020-RM-KLM Document 1 Filed 07/26/21 USDC Colorado Page 10 of 25




          37.   Plaintiff Screen Gems-EMI Music Inc. (“Gems-EMI”), an affiliate of Sony Music

  Publishing, is a Delaware corporation with its principal place of business at 25 Madison Avenue,

  New York, New York 10010.

          38.   Plaintiff Universal Music Corp. (“UMC”) is a California corporation with its

  principal place of business at 2100 Colorado Avenue, Santa Monica, California 90404.

          39.   Plaintiff Universal Music – MGB NA LLC (“MGB”) is a California Limited

  Liability Company with its principal place of business at 2100 Colorado Avenue, Santa Monica,

  California 90404.

          40.   Plaintiff Universal Music Publishing Inc. (“Universal Music Publishing”) is a

  California corporation with its principal place of business at 2100 Colorado Avenue, Santa

  Monica, California 90404.

          41.   Plaintiff Universal Music Publishing AB (“AB”) is a company organized under the

  laws of Sweden.

          42.   Plaintiff Universal Music Publishing Limited (“Publishing Limited”) is a company

  incorporated under the laws of England and Wales.

          43.   Plaintiff Universal Music Publishing MGB Limited (“MGB Limited”) is a

  company incorporated under the laws of England and Wales.

          44.   Plaintiff Universal Music – Z Tunes LLC (“Z Tunes”) is a California corporation

  with its principal place of business at 2100 Colorado Avenue, Santa Monica, California 90404.

          45.   Plaintiff Universal/MCA Music Publishing Pty. Limited (“MCA Publishing

  Limited”) is a company organized under the laws of Australia.




                                                10
Case 1:21-cv-02020-RM-KLM Document 1 Filed 07/26/21 USDC Colorado Page 11 of 25




            46.   Plaintiff Polygram Publishing, Inc. (“Polygram Publishing”) is a California

  corporation with its principal place of business at 2100 Colorado Avenue, Santa Monica,

  California 90404.

            47.   Plaintiff Songs of Universal, Inc. (“Songs of Universal”) is a California corporation

  with its principal place of business at 2100 Colorado Avenue, Santa Monica, California 90404.

            48.   Plaintiffs Warner Chappell, Warner-Tamerlane, WC Music, W.C.M., Unichappell,

  Cotillion, Intersong, Sony Music Publishing, EMI April, EMI Blackwood, EMI Full Keel, EMI

  Longitude, EMI Entertainment, EMI Feist, EMI Miller, Jobete, Stone Agate, Gems-EMI, UMC,

  MGB, Universal Music Publishing, AB, Publishing Limited, MGB Limited, Z Tunes, MCA

  Publishing Limited, Polygram Publishing, and Songs of Universal are referred to herein

  collectively as the “Music Publisher Plaintiffs.”

            49.   The Music Publisher Plaintiffs are leading music publishers engaged in the business

  of acquiring, owning, publishing, licensing, and otherwise exploiting copyrighted musical

  compositions. Each invests substantial money, time, effort, and talent to acquire, administer,

  publish, license, and otherwise exploit such copyrights, on its own behalf and on behalf of

  songwriters and others who have assigned exclusive copyright interests to the Music Publisher

  Plaintiffs.

            50.   Plaintiffs own and/or control in whole or in part the copyrights and/or exclusive

  rights in innumerable popular sound recordings and musical compositions, including at all relevant

  times the sound recordings listed on Exhibit A and musical compositions listed on Exhibit B, both

  of which are illustrative and non-exhaustive. All of the sound recordings and musical compositions

  listed on Exhibits A and B have been registered with the U.S. Copyright Office.




                                                   11
Case 1:21-cv-02020-RM-KLM Document 1 Filed 07/26/21 USDC Colorado Page 12 of 25




                                CHARTER AND ITS ACTIVITIES

           51.     Defendant Charter Communications, Inc. is a Delaware corporation, with its

  principal place of business at 400 Atlantic Street, Stamford, Connecticut 06901. Charter also

  maintains substantial operations and offices in Colorado, including in Greenwood Village,

  Colorado.

           52.     Charter is one of the largest ISPs in the country, serving more than 29 million

  broadband Internet customers in 41 states, according to its website. At all pertinent times, Charter’s

  customers, including those in Colorado, have paid substantial subscription fees for access to its

  high-speed Internet network, with Charter offering a tiered pricing structure whereby a subscriber

  can have even higher downloading speeds for a higher monthly fee.

           53.     Many of Charter’s customers are motivated to subscribe to Charter’s service

  because it allows them to download music and other copyrighted content—including unauthorized

  content—as efficiently as possible. Accordingly, in its consumer marketing material, including

  material directed to Colorado customers, Charter has touted how its service enables subscribers to

  download and upload large amounts of content at “lightning-fast” and “blazing-fast Internet

  speeds.” Charter has told existing and prospective customers that its high-speed service enables

  subscribers to “download just about anything instantly” and “upload with ease,” and subscribers

  have the ability to “download 8 songs in 3 seconds.” Charter has further told subscribers that its

  Internet service “has the speed you need for everything you do online.” In exchange for this

  service, Charter has charged its customers monthly fees ranging in price based on the speed of

  service. Charter’s emphasis on advertising speed has been well-publicized, and even resulted in a

  consumer fraud lawsuit against Charter for misleading subscribers by promising Internet speeds

  and network reliability it knew it could not deliver.




                                                   12
Case 1:21-cv-02020-RM-KLM Document 1 Filed 07/26/21 USDC Colorado Page 13 of 25




           54.      At the same time, Charter has consistently and actively engaged in network

  management practices to suit its own purposes. This includes monitoring for, and taking action

  against, spam and other unwanted activity that might otherwise interfere with its provision of

  Internet service to its subscribers. But Charter has gone out of its way not to take action against

  subscribers engaging in repeated copyright infringement, for its own financial benefit and at the

  expense of the underlying owners and controllers of copyright interests, including Plaintiffs,

  ultimately forcing Plaintiffs to bring this litigation.

           55.      At all pertinent times, Charter knew that its subscribers routinely used its

  networks for illegally downloading and uploading copyrighted works, especially music. As

  described below, Plaintiffs repeatedly notified Charter that many of its subscribers were actively

  utilizing its service to infringe their works. Those notices gave Charter the specific identities of its

  infringing subscribers, referred to by their unique IP addresses. Yet Charter persistently turned a

  blind eye to the massive infringement of Plaintiffs’ works occurring over its network. Charter

  condoned the illegal activity because it was popular with subscribers and acted as a draw to attract

  and retain new and existing subscribers. Charter’s customers, in turn, purchased more bandwidth

  and continued using Charter’s services to infringe Plaintiffs’ copyrights. Charter undoubtedly

  recognized that if it terminated or otherwise prevented repeat infringer subscribers from using its

  service to infringe, or made it less attractive for such use, Charter would enroll fewer new

  subscribers, lose existing subscribers, and ultimately lose revenue. For those account holders and

  subscribers who wanted to download files illegally at faster speeds, Charter obliged them in

  exchange for higher rates. In other words, the greater the bandwidth its subscribers required for

  pirating content, the more money Charter made.




                                                     13
Case 1:21-cv-02020-RM-KLM Document 1 Filed 07/26/21 USDC Colorado Page 14 of 25




                            THE GLOBAL P2P PIRACY PROBLEM

                                        General Landscape

           56.    While the digital age has brought many benefits, one notable exception is that it

  facilitated unprecedented online piracy of music and other copyrighted works. As the Supreme

  Court has recognized, the level of copyright infringement on the Internet is “staggering.” Metro-

  Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913, 923 (2005).

           57.    Use of peer-to-peer (“P2P”) distribution systems has dominated unauthorized

  downloading and distribution of copyrighted music. P2P is a generic term used to refer to a

  decentralized network of users whereby each Internet-connected participant (i.e., a “peer” or a

  “node”) can act as both a supplier and consumer of content files. Early P2P services, such as

  Napster and KaZaA, have been replaced by even more robust and efficient systems, most notably

  a protocol called “BitTorrent.” The online piracy committed via BitTorrent is stunning in nature,

  speed, and scope. Using a BitTorrent client—essentially a tool that manages the uploading and

  downloading of files through BitTorrent technology—individuals connected to the Internet can

  locate, access, and download copyrighted content from other peers in the blink of an eye. They

  download copyrighted music from other network users, usually total strangers, and end up with

  complete digital copies of any music they desire—including entire catalogues of music—without

  payment to copyright owners or creators.

           58.    BitTorrent is uniquely efficient in the way it facilitates illegal file transfers. On

  earlier P2P networks, a user wanting to download a music file would have to locate another

  Internet-connected peer with the desired file and download the entire file from that peer.

  BitTorrent allows for much faster downloading by breaking each file into pieces, enabling users

  to download different pieces of content simultaneously from different peers. At the same time, the




                                                  14
Case 1:21-cv-02020-RM-KLM Document 1 Filed 07/26/21 USDC Colorado Page 15 of 25




  system allows users to begin disseminating the copyrighted content before the complete file has

  even downloaded. This means that, at any given time, each user connected to the Internet can be

  both downloading and uploading different pieces of a file from, and to, multiple other users. Once

  a user has downloaded all the pieces, the file is automatically reassembled into its complete form

  and available for playback by the user. Needless to say, acquiring copyrighted music in this fashion

  eliminates the need to obtain it through legitimate channels and eliminates the requirement of

  paying a fee.

           59.     BitTorrent has been and continues to be used widely as a vehicle to infringe

  content online. In a report from January 2011, a survey conducted by the firm Envisional estimated

  that 11.4% of all Internet traffic involved the unauthorized distribution of non-pornographic

  copyrighted content via BitTorrent. In a report from September 2013, another company,

  NetNames, estimated that 99.97% of non-pornographic files distributed via BitTorrent systems

  infringe copyrights. The network intelligence company Sandvine reported that in 2018 BitTorrent

  constituted approximately 22% of the total upstream volume of traffic on the Internet.

            Plaintiffs’ Enforcement Activities and Charter’s Efforts to Thwart Them

           60.     Over the past two decades, as P2P piracy became widespread, music and other

  copyright owners have turned to litigation and other means to attempt to curtail the massive theft

  of their copyrighted works. Charter has been keenly aware of those efforts and the use of its

  network for P2P piracy.

           61.     Indeed, Charter knew its subscribers were using its network for such infringing

  activities as early as 2003. A number of record companies, including some of the Record Company

  Plaintiffs, initiated a multi-year effort to enforce their copyrights against persons using P2P

  systems to infringe copyrighted musical works directly. Because the copyright holders could only




                                                  15
Case 1:21-cv-02020-RM-KLM Document 1 Filed 07/26/21 USDC Colorado Page 16 of 25




  determine the unique IP addresses of an ISP’s infringing subscribers, but not their actual identities,

  they served subpoenas on Charter and other ISPs to obtain the infringing subscribers’ names and

  contact information. Although Charter’s customer agreements allowed it to produce that

  information, and no real doubt existed as to their customers’ underlying infringement, Charter

  vigorously opposed the subpoenas, undermining the record companies’ efforts to curb direct

  infringement activity.

           62.     As a result, the record companies were forced to pursue the slower and more

  expensive process of filing “John Doe” lawsuits to ascertain the infringers’ identities. In those

  litigations, Charter was required to provide identifying information about infringing subscribers.

  As Charter is aware, many of those cases resulted in judgments confirming its subscribers’ liability

  for copyright infringement through Charter’s Internet service, including infringement of works

  owned or exclusively controlled by Plaintiffs.

           63.     Thereafter, the Record Company Plaintiffs began sending notices to Charter (and

  other ISPs) identifying additional specific instances of its subscribers’ infringement through P2P

  activities. Indeed, Charter received hundreds of thousands of notices, detailing specific instances

  of its subscribers using P2P protocols on its network to distribute and copy Plaintiffs’ copyrighted

  content unlawfully both within, and beyond, the Charter network.

           64.     The infringement notices provided to Charter identify the unique IP address

  assigned to each user of Charter’s network, and the date and time the infringing activity was

  detected. Only Charter, as the provider of the technology and system used to infringe, had the

  information required to match the IP address to a particular subscriber, and to contact that

  subscriber or terminate that subscriber’s service.




                                                   16
Case 1:21-cv-02020-RM-KLM Document 1 Filed 07/26/21 USDC Colorado Page 17 of 25




           65.       Plaintiffs’ infringement notices notified Charter of clear and unambiguous

  infringing activity by Charter subscribers—that is, unauthorized downloading and distribution of

  copyrighted music. Charter’s subscribers had no legal basis or justification for downloading or

  distributing digital copies of Plaintiffs’ sound recordings and musical compositions to thousands

  or millions of strangers over the Internet. Tellingly, to the extent that Charter forwarded Plaintiffs’

  infringement notices to subscribers accused of using Charter’s network to infringe, those

  subscribers did not challenge the claims of infringement by sending counter-notices to Charter

  contesting those claims (a process that Charter outlined and made available to its users).

           66.       Apart from attesting to the sheer volume of the infringing activity on its network,

  the infringement notices sent to Charter pointed to specific subscribers who were flagrant and

  serial infringers. The infringement notices identified tens of thousands of Charter subscribers

  engaged in blatant and repeated infringement of Plaintiffs’ copyrighted works. To cite just a few

  specific examples:

           •     During a 655-day period, Charter’s subscriber with IP address 68.202.202.238 was
                 identified in 374 infringement notices, which were sent on at least 365 separate days.

           •     During a 598-day period, Charter’s subscriber with IP address 72.225.61.92 was
                 identified in 258 infringement notices, which were sent on at least 258 separate days.

           •     During a 678-day period, Charter’s subscriber with IP address 71.90.243.13 was
                 identified in 251 infringement notices, which were sent on at least 245 separate days.

  These examples and countless others amply illustrate that, rather than terminating repeat

  infringers—and losing subscription revenues—Charter simply looked the other way.

           67.       In March and April 2016, Plaintiffs sent Charter formal notices of claims that had

  accrued as of that date, and which later became the subject of the 2019 Lawsuit that is presently

  pending in this Court. Through those notices, Plaintiffs informed Charter that they had sent Charter

  a massive number of infringement notices identifying specific Charter subscribers (by IP address),


                                                    17
Case 1:21-cv-02020-RM-KLM Document 1 Filed 07/26/21 USDC Colorado Page 18 of 25




  who were infringing specific files. Plaintiffs explained that, despite having received those

  infringement notices and Charter’s knowledge of repeat offenders, Charter nevertheless failed to

  address the widespread infringement occurring on its networks. Plaintiffs informed Charter that

  “[n]ot only must Charter act within the law going forward, but Charter must remedy the

  infringement to date.”

           68.     Plaintiffs believed—or at least hoped—that in response to these notices, Charter

  would alter its conduct and take meaningful steps to address ongoing infringement by its

  subscribers. Unfortunately, that did not happen. Instead, Charter persisted in contributing to and

  profiting from its subscribers’ infringement of Plaintiffs’ copyrights through Charter’s network,

  even after receiving Plaintiffs’ March and April 2016 notices of claims and, remarkably, even after

  Plaintiffs filed the 2019 Lawsuit.

           69.     Charter also understood in the first half of 2016 that another ISP, Cox

  Communications, Inc., had been found liable for contributory copyright infringement and had been

  denied protection from liability under the safe harbor provision of the Digital Millennium

  Copyright Act for failing to reasonably implement a repeat infringer termination policy.

  Nonetheless, the infringement on Charter’s network continued into and through the Claim Period.

           70.     During the Claim Period, Plaintiffs continued to monitor and detect infringement

  occurring through Charter’s network and sent more than 150,000 additional notices to Charter

  identifying specific Charter subscribers infringing Plaintiffs’ copyrighted works. Those notices

  advised Charter of its subscribers’ blatant and systematic use of Charter’s internet service to

  illegally download, copy, and distribute Plaintiffs’ copyrighted music through BitTorrent and other

  online file-sharing services. Infringement of Plaintiffs’ works in suit from the 2019 Lawsuit

  continued during the Claim Period and infringement of additional copyrighted works also




                                                  18
Case 1:21-cv-02020-RM-KLM Document 1 Filed 07/26/21 USDC Colorado Page 19 of 25




  occurred. Just as in the claim period in the 2019 Lawsuit (i.e., between March 24, 2013 and May

  17, 2016), Charter did nothing meaningful to address the infringement, continuing to prioritize its

  own profits over its legal obligations during the Claim Period.

           71.     During all pertinent times, Charter had the full legal right, obligation, and

  technical ability to prevent or limit the infringements occurring on its network. Under Charter’s

  “Terms of Service/Policies,” which its subscribers agreed to as a condition of using its Internet

  service, Charter was empowered to exercise its right and ability to suspend or terminate a

  customer’s Internet access. Charter could do so for a variety of reasons, including a subscriber’s

  copyright infringement activity. Charter’s Copyright Policy currently provides: “If Charter

  continues to receive copyright violation notices regarding a particular customer, the copyright law

  may deem the customer a ‘repeat copyright infringer.’ Charter reserves the right to terminate the

  accounts of repeat copyright infringers.”

           72.     Despite these policies, and despite receiving hundreds of thousands of

  infringement notices from Plaintiffs, as well as thousands of similar notices from other copyright

  owners, Charter knowingly permitted specifically identified repeat infringers to continue to use its

  network to infringe. Rather than disconnect the Internet access of blatant repeat infringers to curtail

  their infringement, Charter knowingly continued to provide these subscribers with the Internet

  access that enabled them to continue to illegally download or distribute Plaintiffs’ copyrighted

  works unabated. Charter’s provision of high-speed Internet service to known infringers materially

  contributed to these direct infringements.

           73.     Charter’s motivation for refusing to terminate or suspend the accounts of blatant

  infringing subscribers is simple: it valued corporate profits over its legal responsibilities. Charter

  did not want to lose subscriber revenue by terminating accounts of infringing subscribers.




                                                    19
Case 1:21-cv-02020-RM-KLM Document 1 Filed 07/26/21 USDC Colorado Page 20 of 25




  Retaining infringing subscribers provided a direct financial benefit to Charter. Nor did Charter

  want to risk the possibility that account terminations would make its service less attractive to other

  existing or prospective users. Moreover, Charter was simply disinterested in devoting sufficient

  resources to tracking repeat infringers, responding to infringement notices, and terminating

  accounts in appropriate circumstances—all of which would cost Charter money from its bottom

  line. Considering only its own pecuniary gain, Charter ignored and turned a blind eye to flagrant,

  repeat violations by known specific subscribers using its service to infringe, thus facilitating and

  multiplying the harm to Plaintiffs. And Charter’s failure to police its infringing subscribers

  adequately was a draw to subscribers to purchase Charter’s services, so that the subscribers could

  then use those services to infringe Plaintiffs’ (and others’) copyrights. The specific infringing

  subscribers identified in Plaintiffs’ notices, including the egregious infringers identified herein,

  knew Charter would not terminate their accounts despite receiving multiple notices identifying

  them as infringers, and they remained Charter customers in order to continue illegally downloading

  copyrighted works. In contrast, Charter terminated hundreds of thousands of its subscribers each

  year for not paying their bills for Charter’s Internet service. This contrast demonstrates that Charter

  readily terminates subscribers’ Internet service when it is in Charter’s pecuniary interest to do so

  (i.e., for non-payment), but turns a blind eye to subscriber misconduct and embraces such

  subscribers when financially beneficial to Charter (i.e., repeat infringers).

           74.     The consequences of Charter’s support of and profit from infringement are

  obvious and stark. When Charter’s subscribers use Charter’s network to obtain infringing copies

  of Plaintiffs’ copyrighted works illegally, that activity undercuts the legitimate music market,

  depriving Plaintiffs and those recording artists and songwriters whose works they sell and license

  of the compensation to which they are entitled. Without such compensation, Plaintiffs, and their




                                                    20
Case 1:21-cv-02020-RM-KLM Document 1 Filed 07/26/21 USDC Colorado Page 21 of 25




  recording artists and songwriters, have fewer resources available to invest in the further creation

  and distribution of high-quality music.

                                        CLAIMS FOR RELIEF

                          Count I – Contributory Copyright Infringement

           75.      Plaintiffs repeat and re-allege each and every allegation contained in paragraphs

  1 through 74 as if fully set forth herein.

           76.      Charter and its subscribers do not have any authorization, permission, license or

  consent to exploit the copyrighted sound recordings or musical compositions at issue.

           77.      Charter’s subscribers, using Internet access and services provided by Charter,

  have unlawfully reproduced and distributed via BitTorrent, or other P2P networks, thousands of

  sound recordings and musical compositions for which Plaintiffs are the legal or beneficial

  copyright owners or exclusive licensees. The copyrighted works infringed by Charter’s

  subscribers, which have been registered with the U.S. Copyright Office, include those listed on

  Exhibits A and B, and many others. The foregoing activity constitutes direct infringement in

  violation of 17 U.S.C. §§ 106 and 501, et seq.

           78.      Charter is liable as a contributory copyright infringer for the direct infringements

  described above. Through Plaintiffs’ infringement notices and other means, Charter had

  knowledge that its network was being used for infringement of Plaintiffs’ copyrighted works on a

  massive scale, and also knew of specific subscribers engaged in such repeated and flagrant

  infringement. Nevertheless, Charter facilitated, encouraged, and materially contributed to such

  infringement by continuing to provide its network and the facilities necessary for its subscribers

  to commit repeated infringements. Charter had the means to withhold that assistance upon learning

  of specific infringing activity by specific users but failed to do so.




                                                    21
Case 1:21-cv-02020-RM-KLM Document 1 Filed 07/26/21 USDC Colorado Page 22 of 25




           79.      By purposefully ignoring and turning a blind eye to its subscribers’ flagrant and

  repeated infringements, Charter knowingly caused and materially contributed to the unlawful

  reproduction and distribution of Plaintiffs’ copyrighted works, including but not limited to those

  listed on Exhibits A and B hereto, in violation of Plaintiffs’ exclusive rights under the copyright

  laws of the United States.

           80.      Each infringement of Plaintiffs’ copyrighted sound recordings and musical

  compositions constitutes a separate and distinct act of infringement.

           81.      The foregoing acts of infringement by Charter have been willful, intentional, and

  purposeful, in blatant disregard of Plaintiffs’ rights. Indeed, the sound recordings on Exhibit A and

  the musical compositions on Exhibit B represent works infringed by Charter’s subscribers after

  those particular subscribers were identified to Charter in multiple infringement notices.

           82.      As a direct and proximate result of Charter’s willful infringement of Plaintiffs’

  copyrights, Plaintiffs are entitled to statutory damages pursuant to 17 U.S.C. § 504(c), in an amount

  of up to $150,000 with respect to each work infringed, or such other amount as may be proper

  under 17 U.S.C. § 504(c). Alternatively, at Plaintiffs’ election, Plaintiffs shall be entitled to their

  actual damages pursuant to 17 U.S.C. § 504(b), including Charter’s profits from the infringements,

  as will be proven at trial.

           83.      Plaintiffs also are entitled to their attorneys’ fees and full costs pursuant to 17

  U.S.C. § 505.

                            Count II – Vicarious Copyright Infringement

           84.      Plaintiffs repeat and re-allege each and every allegation contained in paragraphs

  1 through 83 as if fully set forth herein.




                                                    22
Case 1:21-cv-02020-RM-KLM Document 1 Filed 07/26/21 USDC Colorado Page 23 of 25




           85.     Charter and its subscribers have no authorization, license or other consent to

  exploit the copyrighted sound recordings or musical compositions at issue.

           86.     Charter’s subscribers, using Internet access and services provided by Charter,

  have unlawfully reproduced and distributed via BitTorrent or other P2P services thousands of

  sound recordings and musical compositions of which Plaintiffs are the legal or beneficial copyright

  owners or exclusive licensees. The copyrighted works infringed by Charter’s subscribers, which

  have been registered with the U.S. Copyright Office, include those listed on Exhibits A and B, and

  many others. The foregoing activity constitutes direct infringement in violation of 17 U.S.C.

  §§ 106 and 501, et seq.

           87.     Charter is liable as a vicarious copyright infringer for the direct infringements

  described above. Charter has the legal and practical right and ability to supervise and control the

  infringing activities that occur through the use of its network, and at all relevant times has had a

  financial interest in, and derived direct financial benefit from, the infringing use of its network.

  Charter has derived an obvious and direct financial benefit from its customers’ infringement. The

  ability to use Charter’s high-speed Internet facilities to illegally download Plaintiffs’ copyrighted

  works has served to draw, maintain, and generate higher fees from paying subscribers to Charter’s

  service. Among other financial benefits, by failing to terminate the accounts of specific repeat

  infringers known to Charter, Charter has profited from illicit revenue through user subscription

  fees that it would not have otherwise received from repeat infringers, as well as new subscribers

  drawn to Charter’s services for the purpose of illegally downloading copyrighted works. The

  specific infringing subscribers identified in Plaintiffs’ notices knew Charter would not terminate

  their accounts despite receiving multiple notices identifying them as infringers, and they remained

  Charter customers in order to continue illegally downloading copyrighted works.




                                                   23
Case 1:21-cv-02020-RM-KLM Document 1 Filed 07/26/21 USDC Colorado Page 24 of 25




           88.     Charter is vicariously liable for the unlawful reproduction and distribution of

  Plaintiffs’ copyrighted works, including but not limited to those listed on Exhibits A and B hereto,

  in violation of Plaintiffs’ exclusive rights under the copyright laws of the United States.

           89.     Each infringement of Plaintiffs’ copyrighted sound recordings and musical

  compositions constitutes a separate and distinct act of infringement.

           90.     The foregoing acts of infringement by Charter have been willful, intentional, and

  purposeful, in blatant disregard of Plaintiffs’ rights. Indeed, the sound recordings on Exhibit A and

  the musical compositions on Exhibit B are works infringed by Charter’s subscribers after those

  particular subscribers were identified to Charter in multiple prior infringement notices.

           91.     As a direct and proximate result of Charter’s willful infringement of Plaintiffs’

  copyrights, Plaintiffs are entitled to statutory damages, pursuant to 17 U.S.C. § 504(c), in an

  amount of up to $150,000 with respect to each work infringed, or such other amount as may be

  proper under 17 U.S.C. § 504(c). Alternatively, at Plaintiffs’ election, pursuant to 17 U.S.C.

  § 504(b), Plaintiffs shall be entitled to their actual damages, including Charter’s profits from the

  infringements, as will be proven at trial.

           92.     Plaintiffs are further entitled to their attorneys’ fees and full costs pursuant to 17

  U.S.C. § 505.

                                       PRAYER FOR RELIEF

           WHEREFORE, Plaintiffs pray for judgment from this Court against Charter as follows:

     a.    For a declaration that Charter willfully infringed Plaintiffs’ copyrights;

     b.    For statutory damages pursuant to 17 U.S.C. § 504(c), in an amount up to the maximum

           provided by law, arising from Charter’s willful violations of Plaintiffs’ rights under the

           Copyright Act; or, in the alternative, at Plaintiffs’ election, Plaintiffs’ actual damages




                                                   24
Case 1:21-cv-02020-RM-KLM Document 1 Filed 07/26/21 USDC Colorado Page 25 of 25




            pursuant to 17 U.S.C. § 504(b), including Charter’s profits from infringement, in an

            amount to be proven at trial;

      c.    For an award of Plaintiffs’ costs in this action, including reasonable attorneys’ fees,

            pursuant to 17 U.S.C. § 505;

      d.    For pre-judgment and post-judgment interest at the applicable rate on any monetary

            award made part of the judgment against Charter; and

      e.    For such other and further relief as the Court deems proper.

                                       JURY TRIAL DEMAND

            Pursuant to Federal Rule of Civil Procedure 38, Plaintiffs hereby demand a trial by jury

  of all issues that are so triable.

  Dated: July 26, 2021


  Jonathan M. Sperling                              /s/ Janette L. Ferguson
  COVINGTON & BURLING LLP                           Janette L. Ferguson, Esq.
  The New York Times Building                       WILLIAMS WEESE PEPPLE & FERGUSON
  620 Eighth Avenue                                 1801 California Street, Suite 3400
  New York, NY 10018-1405                           Denver, CO 80202
  Telephone: (212) 841-1000                         Telephone: (303) 861-2828
  jsperling@cov.com                                 Facsimile: (303) 861-4017
                                                    jferguson@williamsweese.com
  Mitchell A. Kamin
  Neema T. Sahni                                    Matthew J. Oppenheim
  COVINGTON & BURLING LLP                           Scott A. Zebrak
  1999 Avenue of the Stars, Suite 3500              Jeffrey M. Gould
  Los Angeles, CA 90067-4643                        Alexander Kaplan
  Telephone: (424) 332-4800                         OPPENHEIM + ZEBRAK, LLP
  mkamin@cov.com                                    4530 Wisconsin Ave. NW, 5th Floor
  nsahni@cov.com                                    Washington, DC 20016
                                                    Telephone: (202) 621-9027
                                                    matt@oandzlaw.com
                                                    scott@oandzlaw.com
                                                    jeff@oandzlaw.com
                                                    alex@oandzlaw.com

                                                    Attorneys for Plaintiffs



                                                  25
